Citation Nr: 1445577	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for bilateral eye condition. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefits currently sought on appeal.  

The Veteran testified before the undersigned Veteran's Law Judge in November 2012.  A transcript of this hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the July 2010 rating decision and the July 2011 statement of the case reference the Veteran's service treatment records and service personnel records.  However, these service records are not currently associated with the claims file or the Veteran's electronic file.  Additionally, in the July 2012 supplemental statement of the case, the RO noted review of VA treatment records dated from August 2010 to July 2012.  Such records are also not currently associated with the claims file.  Upon remand, efforts should be made to locate the Veteran's service treatment and personnel records and associate these records, as well as relevant outstanding records of VA treatment, with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake the appropriate efforts to locate the Veteran's service treatment records and service personnel records referenced in the July 2010 rating decision and the July 2011 statement of the case.  Associate these records with the claims file, either physically or electronically.  If none are found, that fact should be documented.  

2.  Associate, either physically or electronically, outstanding relevant records of VA treatment dated since August 2010.  If no additional records are available, include documentation of the unavailability in the claims file.    

3.  Ask the Veteran to identify any private treatment records she wishes to be considered in connection with her claim, to include obtaining additional information from the Veteran regarding private treatment from a Dr. Kish for her eyes, noted in her April 2010 application for benefits.  Efforts to obtain any identified records should be undertaken.  

4.  Then after undertaking any additional development as may become indicated, and reviewing all the evidence of record, re-adjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.      

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



